 

Exhibit 10.1

 

MANAGEMENT CONSULTING AGREEMENT 

 

This Agreement is made this 1st day of April, 2017 by and between Notis Global
Inc., (the “Company”), a corporation organized and existing under the laws of
Nevada and Trava LLC, a Florida limited liability company (the “Consultant”),
and PCH Investments Inc., a California corporation as an interested party.
[located at 9212 Mira Este Court, San Diego. 

 

WHEREAS, the Consultant, is engaged in the cannabis business and has developed
substantial know-how and expertise in the cannabis business, including but not
limited to developing standard operating procedures, brand creation, and
marketing. 

 

WHEREAS, the Company owns and/or Company subsidiaries own a San Diego California
THC grow and extraction operation, and a Pueblo Colorado hemp grow and
extraction operation and desires that the Consultant provide temporary expertise
in the form of a chief operating officer and a brand specialist to the Company
and those above described operations; and

 

WHEREAS, the Consultant desires to provide such advice and assistance to the
Company under the terms and conditions of this Agreement; 

 

NOW, THEREFORE, the Company and the Consultant hereby agree as follows: 

 

1. Consulting Services 

 

(a) Subject to the terms and conditions of this Agreement, the Company hereby
retains Consultant to perform the consulting services specifically set out in
Exhibit A attached to this Agreement and made a part hereof (hereafter referred
to as the “Services”), as said Exhibit may be amended in writing from time to
time, and Consultant agrees, subject to the terms and conditions of this
Agreement, render such Services during the term of this Agreement. Such services
shall be limited to providing operational expertise and support in daily
operations, extraction, production, branding and packaging, compliance, and
sales support. Consultant will use its best efforts to coordinate all such
operational activities with current management or management put in place by
Notis. Consultant shall render services hereunder at such times and places as
shall be mutually agreed by Company and Consultant. Consultant’s commitment
hereunder does not prohibit Consultant’s members, and/or employees from
participating in or working on other ventures in the cannabis business
simultaneously. However Consultant shall not work on any other ventures in the
cannabis business simultaneously in San Diego, or on non-Consultant owned
projects in California. 

 

(b) It is understood that the purpose of the Consulting is to provide expertise
and advice relevant to Company matters. It is expressly understood that
Consultant has no fiduciary obligation to Company or its subsidiaries, but
instead a contractual one described by the terms of this Agreement; that
Consultant’s role is to provide advice and expertise in the operation for the
Company and its subsidiaries such as PCH, specifically the San Diego California
THC operation and Pueblo Colorado operation. 

 



   

 

 

2. Term

 

This agreement shall have a term of 12 months with two consecutive 12 month
mutual options for a total of 36 months if both options are exercised. Both the
Company and the Consultant must mutually agree in writing to exercise the option
with 60 day notice. Neither party may terminate this agreement prior to the end
of any 12 month term. 

 

3. Compensation and reimbursement.

 

In consideration of the services to be provided by Consultant to the Company
hereunder, the Company shall pay to Consultant $9,000.00 per month, plus an
additional one-time $50,000.00 stock warrant with a strike price at .0001 with
standard anti-dilution provision upon execution of this agreement. Consultant
shall be permitted to hire a branding expert at $7,000.00 per month. The Company
shall additionally provide the Consultant’s operating officer (the “Operator”)
who will be relocating to work on-site with $3,000.00 for relocation expenses
and a housing stipend of $2,000.00 each month for four months. Operator and the
hired branding specialist shall be issued $50,000.00 worth of warrants with a
strike price at .001 with standard anti-dilution provision each as additional
compensation. Operator will be committed to focusing the majority of his time on
this time.

 

Consultant shall additionally be entitled to $25,000.00 bonuses for every
$5,000,000.00 of revenue generated by the San Diego and Pueblo operations
collectively during the Term of this agreement.

 

Consultant shall have access to 5kg of active THC per month to produce its own
products. Company is responsible for scaling up its San Diego operation to
provide for this quantity by month four (4) of this agreement. Consultant shall
only use San Diego operation active THC supply for California sales to the
extent that San Diego operation has sufficient supply to produce product demand.
Consultant may only purchase or use additional active THC out of its own
facilities in California if San Diego has sufficient supply. Consultant reserves
the right to purchase additional third party raw material and processed oil
above and beyond the 5kg produced by Company, and Company and/or its subsidiary
must process any third party raw material (trim) in a reasonable time frame.
Company and Consultant shall split 50/50 net revenue received from the sales of
any Trava or its edibles subsidiary branded products created at a Company
facility during the term of this agreement.



 

Consultant shall be entitled to purchase any Company (or its subsidiaries)
produced CBD oil from the Pueblo operation at $0.01/mg or cost of product to
Company, up to 5kg per month. Any other derivative products produced at the
Pueblo operation shall be accessible to the Consultant for its own company
products at a future negotiated rate below wholesale market price.



 



   

 

 

In addition, the Company shall reimburse Consultant for reasonable travel and
other expenses Consultant incurred in connection with performing the Services.
To obtain reimbursement, Consultant shall submit to Company, an invoice
describing services rendered and expenses incurred under this Agreement. Company
shall provide any documentation requirements and any travel policy restrictions
to consultant in writing in advance, or be foreclosed from relying on such
requirements and restrictions to deny reimbursement. The Company shall pay to
Consultant invoiced amounts within thirty (30) days after the date of invoice.
Company will accommodate Consultant’s request to arrange, at Company’s expense,
for Consultant’s reasonable travel (pre-approved through email) and
accommodations in connection with such travel between the San Diego and Pueblo
operations or such other locations as the Company requires.



 

4. Investment

 

As part of this agreement, Consultant has agreed to make an investment into the
company in exchange for convertible notes and warrants containing the same terms
as Company provided to Redwood Management LLC. Convertible Notes and Warrants
attached as Composite Exhibit A.

 

5. Board of Directors

 

Consultant shall approve two outside individuals to serve on the Company’s board
of directors, which individuals will be appointed within 30 days of execution of
this agreement, along with Redwood Management LLC who will also approve two
outside individuals. The board of directors of the Company shall consist of
seven individuals.

 

6. Independent contractor status.

 

The parties agree that this Agreement creates an independent contractor
relationship, not an employment relationship. The Consultant acknowledges and
agrees that the Company will not provide the Consultant with any employee
benefits, including without limitation any social security, unemployment,
medical, or pension payments, and that income tax withholding is Consultant’s
responsibility. In addition, the parties acknowledge that neither party has, or
shall be deemed to have, the authority to bind the other party.

 

7. Indemnification

 

Notwithstanding any other term of this Agreement, Company shall indemnify,
defend and hold harmless Consultant, its corporate affiliates, current or future
directors, trustees, officers, faculty, medical and professional staff,
employees, students and agents and their respective successors, heirs and
assigns (the “Indemnitees”), against any claim, liability, cost, damage,
deficiency, loss, expense or obligation of any kind or nature (including without
limitation reasonable attorneys’ fees and other costs and expenses of
litigation) incurred by or imposed upon the Indemnitees or any one of them in
connection with any claims, suits, actions, demands or judgments arising out of
this Agreement (including, but not limited to, actions in the form of tort,
warranty, or strict liability).

 



   

 

 

Any information or knowledge Consultant utilizes to perform these services
described herein are not in violation of any non-compete, non-disclosure
agreement, or subject to any other prohibitory contract.

 

8. Intellectual Property

 

Consultant understands and acknowledges that Company will be providing access to
proprietary and valuable information that Consultant might otherwise not
receive. Likewise, Company will be manufacturing Consultant’s own branded
products, Consultant’s intellectual property, per the terms of this agreement.
Company shall have absolutely no right, entitlement, or claim to any
intellectual property of the Consultants, included but not limited to products
manufactured and/or distributed from the Company’s facilities. Parties also
understand that should Consultant, in the course of providing Services, create
branding or products specifically for the Company’s use, the Consultant shall
have no right, entitlement, or claim to any intellectual property created
specifically for the Company.

 

9. Confidential Information

 

(a) The parties acknowledge that in connection with Consultant’s Services, the
Company and Consultant may disclose to each party confidential and proprietary
information and trade secrets of the Company, and that Consultant may also
create such information within the scope and in the course of performing the
Services (hereinafter, subject to the exceptions below, “Confidential
Information”). Such information may take the form of, for example: the Company
and/or Consultant’s know-how; the Company and/or Consultant’s manufacturing
strategies and processes; marketing plans; past, present and future business
plans; strategy; or forecasts of sales and sales data. Notwithstanding the
above, the Company acknowledges and agrees that none of the information
described in this Paragraph 9 (except Confidential Information created by
Consultant) will be considered Confidential Information for purposes of this
Agreement, unless the information is disclosed to Consultant by the Company in
writing and is clearly marked as confidential, or, where verbally disclosed to
Consultant by the Company, is followed within thirty (30) days of such verbal
disclosure by a writing from the Company confirming such disclosure and
indicating that such disclosure is confidential.

 

(b) Subject to the terms and conditions of this Agreement, Consultant hereby
agrees that during the term of this Agreement and for a period of three (3)
years thereafter: (i) Consultant shall not publicly divulge, disseminate,
publish or otherwise disclose any Company Confidential Information without the
Company’s prior written consent, which consent shall not be unreasonably
withheld; and (ii) Notwithstanding the above, the Company and Consultant
acknowledge and agree that the obligations set out in this Paragraph 9 shall not
apply to any portion of Company Confidential Information which:

 

(i) was at the time of disclosure to Consultant part of the public domain by
publication or otherwise; or 

 



   

 

 

(ii) became part of the public domain after disclosure to Consultant by
publication or otherwise, except by breach of this Agreement; or 

 

(iii) was already properly and lawfully in Consultant’s possession at the time
it was received from the Company; or 

 

(iv) was or is lawfully received by Consultant from a third party who was under
no obligation of confidentiality with respect thereto; or

 

(v) was or is independently developed by Consultant without reference to Company
Confidential Information; 

 

(vi) is required to be disclosed by law, regulation or judicial or
administrative process; or 

 

(c) Notwithstanding any other term of this Agreement, the Company agrees that it
shall not disclose to Consultant any information which is Company Confidential
Information: (i) except to the extent necessary for Consultant to fulfill
Consultant’s obligations to the Company under this Agreement; or (ii) unless
Consultant has agreed in writing to accept such disclosure. All other
information and communications between the Company and Consultant shall be
deemed to be provided to Consultant by the Company on a non-confidential basis.
The Company also agrees that Consultant may share the terms of this agreement on
a confidential basis with its employers, legal and financial advisors, insurers
and other third parties who have a legitimate need to know about them, and that
Consultant may disclose the existence and general nature of his consulting
arrangement with the Company with the University, his colleagues and co-workers,
and his collaborators, as well as publishers and audience members at scientific
conferences and forums at which Consultant is speaking or presenting, whenever
such disclosures are legally or ethically required or appropriate. The Company
further agrees that Consultant shall not be liable to the Company or to any
third party claiming by or through the Company for any unauthorized disclosure
or use of Company Confidential Information which occurs despite Consultant’s
compliance with Consultant’s obligations under this Agreement.

 

10. Other Agreements

 

(a) Company shall not use Consultant’s name or depiction, or the name, logos,
trademarks, or depictions of any officer, director, employee, appointee, or any
adaptation thereof, in any promotional, advertising or marketing literature, or
in any other way without the prior written consent of Consultant, or the
individual, as appropriate. Company may accurately state that Consultant is a
consultant to Company, and list any Consultant-provided professional record,
including their degrees and/or titles. Consultant shall review any public
relations statements written by Company prior to publication.

 



   

 

 

(b) Any notice or other communication by one party to the other hereunder shall
be in writing and shall be given, and be deemed to have been given, if either
hand delivered or mailed, postage prepaid, certified mail (return receipt
requested), or transmitted by facsimile, addressed as follows:



 

If to Consultant:

 

Trava LLC 

c/o Daniel Sands Esq., 

18851 NE 29th Ave 1005 

Aventura FL, 33180

 

__________________________________________

 

If to the Company: 

Notis Global Inc., 

633 West 5th Street, 28th Floor 

Los Angeles, CA 90071

 

(c) Such notices, requests or instructions shall be deemed received when given
if delivered in person, within 48 hours if sent by email or courier, and within
five business days if sent by registered or certified airmail. Any of the above
addresses may be changed to such other addresses as shall be designated by such
party hereto by notice given as provided above to the other party hereto;
provided, however, that any such notice of change of address shall be effective
only upon receipt.

 

Modification. This Agreement may be changed, amended, terminated, modified,
extended or superseded, or compliance with any term or condition hereof may be
waived, only if agreed to in writing by the parties hereto, or in the case of a
waiver, by the party waiving compliance. No waiver by either party hereto of any
provision of this Agreement shall be deemed a waiver of any other provision
hereof or a waiver of the same provision at any prior or subsequent time.

 

Assignment. No party may assign any of its rights or delegate any of its duties
hereunder without the prior written consent of the other party, except that a
party may assign its rights under this Agreement and any agreements related
hereto to an affiliate as long as such affiliate agrees to be bound by the terms
of this Agreement. “Affiliate” shall mean with respect to any person, any person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such person.

 

Severability. If any provision hereof shall be determined to be invalid or
unenforceable in any respect, that provision shall be deemed deleted and the
remaining provisions of this Agreement shall remain in full force and effect to
the fullest extent possible.

 



   

 

 

Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of Florida, without regard to the conflicts of law
principles thereof. EACH PARTY AGREES THAT ANY ACTION, SUIT OR PROCEEDING IN
RESPECT OF OR ARISING OUT OF THIS AGREEMENT SHALL BE INITIATED AND PROSECUTED IN
THE COURTS HAVING PROPER SUBJECT-MATTER JURISDICTION LOCATED IN MIAMI-DADE
COUNTY FLORIDA. EACH PARTY CONSENTS TO AND SUBMITS TO THE EXERCISE OF
JURISDICTION OVER ITS PERSON BY ANY SUCH COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER.

 

Counterparts; Facsimile Signatures. This Agreement may be executed in two
counterparts, both of which shall be deemed an original, but both of which taken
together shall constitute one and the same instrument. Signed copies of this
Agreement transmitted by facsimile will be accepted by the parties, and the
parties shall be entitled to rely upon such copies as though they bear original
signatures.

 

Further Assurances. Each party hereto, upon the request of the other party,
agrees to perform all further acts and assurances and execute, acknowledge and
deliver all documents and instruments which may be reasonably necessary,
appropriate or desirable to carry out the provisions and intent of this
Agreement. 

 



   

 

 

Therefore the parties expressly agree that no party may assign this Agreement
without the written consent of the other. 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below.

 



        [Consultant’s Signature]   [Date]       [COMPANY]           By:        
[Company Representative Signature]     Title:       



 

Date: ______________

 



   

 



 

COMPOSITE EXHIBIT A [NOTES and WARRANT AGREEMENTS]

 



   

 

 